13-3676-cv
     Anderson v. Cameron


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
     SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
     FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
     CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
     EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
     “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON
     ANY PARTY NOT REPRESENTED BY COUNSEL.

 1          At a stated term of the United States Court of Appeals for the Second Circuit, held at the
 2   Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
 3   4th day of June, two thousand fourteen.
 4
 5   PRESENT:
 6               BARRINGTON D. PARKER,
 7               DEBRA ANN LIVINGSTON,
 8               CHRISTOPHER F. DRONEY,
 9                           Circuit Judges.
10   _____________________________________
11
12   George L. Anderson, Jr.,
13
14                            Plaintiff-Appellant,
15
16                    v.                                                   13-3676-cv
17
18   Jane C. Cameron, et al.,
19
20                     Defendants.*
21   _____________________________________
22
23   FOR PLAINTIFF-APPELLANT:                        George Anderson, Jr., pro se, Frewsburg, NY.
24
25   FOR DEFENDANTS:                                 No appearance
26

27             Appeal from an order of the United States District Court for the Western District of New

28   York (Arcara, J.).

     *
         The Clerk of Court is directed to amend the caption to conform to the listing above.
 1          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 2   DECREED that the order of the district court is AFFIRMED.

3           Appellant George Anderson, Jr., proceeding pro se, appeals from a district court order

4    denying his motion for temporary injunctive relief. We assume the parties’ familiarity with the

5    underlying facts, the procedural history of the case, and the issues on appeal.

6           A temporary restraining order is not a final order and is generally not appealable. See

 7   Commodity Futures Trading Comm’n v. Walsh, 618 F.3d 218, 225 n.3 (2d Cir. 2010). However,

 8   while the district court characterized Anderson’s motion as a request for a temporary restraining

 9   order, we may entertain an otherwise unappealable order denying a temporary restraining order

10   when it amounts to a denial of a preliminary injunction. See Huminski v. Rutland City Police Dep’t,

11   221 F.3d 357, 361 (2d Cir. 2000) (per curiam). Affording the necessary liberal construction to

12   Anderson’s motion for temporary injunctive relief, we consider it as having requested a preliminary

13   injunction, which the court denied.

14          Ordinarily, a party seeking a preliminary injunction must show: (1) a likelihood of

15   irreparable harm in the absence of the injunction; and (2) either a likelihood of success on the merits

16   or sufficiently serious questions going to the merits to make them a fair ground for litigation, with

17   a balance of hardships tipping decidedly in the movant’s favor. Doninger v. Niehoff, 527 F.3d 41,

18   47 (2d Cir. 2008). We review the denial of a preliminary injunction for abuse of discretion. See

19   Lynch v. City of N.Y., 589 F.3d 94, 99 (2d Cir. 2009). A district court has abused its discretion if

20   it has: “(1) based its ruling on an erroneous view of the law; (2) made a clearly erroneous assessment

21   of the evidence; or (3) rendered a decision that cannot be located within the range of permissible

22   decisions.” Id. (internal quotation marks omitted).


                                                       2
 1          The district court did not abuse its discretion by denying Anderson’s request for injunctive

 2   relief, as neither Anderson’s general statements in his motion nor his various attachments relating

 3   to his state court proceedings were sufficient to establish that a preliminary injunction should issue.

 4   See Moore v. Consol. Edison Co. of N.Y., Inc., 409 F.3d 506, 510 (2d Cir. 2005) (noting that

 5   preliminary injunctive relief “is an extraordinary and drastic remedy, one that should not be granted

 6   unless the movant, by a clear showing, carries the burden of persuasion”); Tom Doherty Assocs., Inc.

 7   v. Saban Entm’t, Inc., 60 F.3d 27, 37 (2d Cir. 1995) (stating that, to warrant injunctive relief, a

 8   litigant must show, inter alia, irreparable harm that is “not remote or speculative[,] but actual and

 9   imminent”). We also construe Anderson’s assertion that the court lacked evidence upon which to

10   base its decision as arguing that the court should have held an evidentiary hearing. However, where,

11   as here, there were no factual disputes, an evidentiary hearing was not necessary. See In re Rationis

12   Enters., Inc. of Panama, 261 F.3d 264, 269 (2d Cir. 2001) (“On a motion for an injunction, where

13   essential facts are in dispute, there must be a hearing and appropriate findings of fact must be

14   made.” (emphasis added) (internal quotation marks and alterations omitted)); see also Republic of

15   Philippines v. N.Y. Land Co., 852 F.2d 33, 37 (2d Cir. 1988) (“It is not a rigid requirement that oral

16   testimony be taken on a motion for a preliminary injunction.”).
17
18          We have considered Anderson’s remaining arguments and find them to be without merit.

19   Accordingly, we AFFIRM the order of the district court. Anderson’s motion for “res judicata

20   jurisdiction” is DENIED as moot.

21
22                                                  FOR THE COURT:
23                                                  Catherine O’Hagan Wolfe, Clerk
24
25




                                                       3